Case: 17-60380      Document: 00515334852         Page: 1    Date Filed: 03/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                       March 6, 2020
                                    No. 17-60380
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


MARIA CASTILLO-CORREA,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                        Petitions for Review of Orders of the
                           Board of Immigration Appeals
                               BIA No. A089 716 631


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Maria Castillo-Correa petitions for review of a decision of the Board of
Immigration Appeals (BIA) dismissing her appeal from an immigration judge’s
(IJ) finding that she is ineligible for cancellation of removal. The IJ’s finding
was based on a determination that Castillo-Correa’s prior Texas convictions
for theft were crimes involving moral turpitude (CIMT). The BIA dismissed
Castillo-Correa’s appeal based on its decision in Matter of Diaz-Lizarraga, 26


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60380      Document: 00515334852    Page: 2   Date Filed: 03/06/2020


                                  No. 17-60380

I. & N. Dec. 847 (BIA 2016), which altered its prior definition of a theft offense
and held that the Texas theft statute was a CIMT. Castillo-Correa also filed a
timely petition for review from the BIA’s denial of her motions for
reconsideration and a stay of removal.
      After the parties filed their briefs, we decided Monteon-Camargo v. Barr,
918 F.3d 423 (5th Cir. 2019). In relevant part, we held that the BIA’s definition
of a CIMT announced in Diaz-Lizarraga applies only to crimes committed after
that decision issued.    See id. at 431.     Because her own theft convictions
occurred many years prior to Diaz-Lizarraga, Castillo-Correa filed an
unopposed motion to remand to the BIA for further consideration in light of
Monteon-Camargo.
      We have previously recognized that remand may be appropriate when
the BIA’s decision has become unsustainable in light of an intervening change
in binding precedent. See Kane v. Holder, 581 F.3d 231, 242 (5th Cir. 2009);
see also Arce–Vences v. Mukasey, 512 F.3d 167, 172-73 (5th Cir. 2007)
(remanding to the BIA for further consideration in light of an intervening
Supreme Court decision). Accordingly, we GRANT the initial petition for
review and REMAND this case to the BIA for further consideration. See
Monteon-Camargo, 918 F.3d at 431. Castillo-Correa’s unopposed motion to
remand is DENIED AS MOOT. Further, her petition for review from the
denial of her motion for reconsideration and for a stay of removal also is
DENIED AS MOOT.




                                         2